This is an appeal from the district court of Oklahoma county, wherein the plaintiff in error was adjudged guilty of murder, with his punishment fixed at imprisonment for life. Pending this appeal the plaintiff in error effected his escape from the penitentiary and is now a fugitive from justice, so that he cannot be made to respond to any order that may be made by this court. The appeal may therefore be considered as abandoned, and the appeal dismissed. In the event of his subsequent apprehension, the plaintiff in error shall be incarcerated in the penitentiary, to be dealt with in accordance with the terms of the judgment of the trial court.